SECOND AMENDMENT TO CREDIT AGREEMENT AND CONSENT AGREEMENT -

THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND CONSENT AGREEMENT (the
"Agreement") dated as of October 27, 2014 is entered into among INTERNATIONAL
SHIPHOLDING CORPORATION, a Delaware corporation ("ISC"), ENTERPRISE SHIP
COMPANY,INC., a Delaware corporation ("Enterprise"), SULPHUR CARRIERS, INC., a
Delaware corporation ("Sulphur Carriers"), CG RAILWAY, INC., a Delaware
corporation ("CG Railway"), CENTRAL GULF LINES, INC., a Delaware corporation
("Central Gulf"), WATERMAN STEAMSI{EP CORPORATION, a New York corporation
("Waterman"), COASTAL CARRIERS, INC., a Delaware corporation ("Coastal"), N.W.
JOHNSEN & CO., INC., a New York corporation ("NWT"), LMS SHJPMANAGEMENT, INC., a
Louisiana corporation ("LMS"), U.S. UNITED OCEAN SERVICES, LLC, a Florida
limited liability company ("UOS"), MARY ANN HUDSON, LLC, a Delaware limited
liability company ("MAH"), SHEILA MCDEVI1-1, LLC, a Delaware limited liability
company ("SAM"), TOWER, LLC, an Alabama limited liability company ("Tower"),
FRASCATI SHOPS, INC., an Alabama corporation ("Frascati"; ISC, Enterprise,
Sulphur Carriers, CG Railway, Central Gulf, Waterman, Coastal, NWJ, LMS, UOS,
MAH, SAM, Tower and Frascati, collectively, the "Borrowers"), the Lenders party
hereto and REGIONS BANK, as administrative agent (in such capacity,
"Administrative Agent") andcollateral agent (in such capacity, "Collateral
Agent"). All capitalized terms used herein and not otherwise defined herein
shall have the meanings given to such terms in the Credit Agreement (as defined
below).

RECITALS

WHEREAS, the Borrowers, the Lenders and the Administrative Agent entered into
that certain Credit Agreement dated as of September 24, 2013 (as amended or
modified from time to time, the "Credit Agreement"); and

WHEREAS, the Borrowers have requested that the Lenders amend the Credit
Agreement as set forth below.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Consent. The Required Lenders hereby consent (i) to the sale of the NADIA
RAMIL(tug) vessel and PEGGY PALMER (bulker) vessel (the "Released Vessels" )
notwithstanding Section 8.9of the Credit Agreement, for an aggregate sale price
not less than $6,500,000, and (ii) contemporaneouslywith such sale, to the
release of the Released Vessels as Collateral; provided that, (x) at the time of
such sale and release, no Default or Event of Default shall have occurred and be
continuing, (y) after giving effect to such sale and release, the Borrowers
shall be in compliance with the financial covenant in Section 8.8(a)(vi) of the
Credit Agreement and (z) the Borrowers shall comply with Section 2.11 (c)(ii) of
the Credit Agreement with respect to the Net Cash Proceeds received by the
Borrowers with respect to such Asset Sale (including the reinvestment rights
provided therein).

Except as expressly provided herein, the above consents shall not modify or
affect the Loan Parties' obligations to comply fully with the terms of Sections
8.9 of the Credit Agreement or any other duty, term, condition or covenant
contained in the Credit Agreement or any other Credit Document in the future.
This Agreement is limited solely to the matters expressly provided herein, and
nothing contained in this Agreement shall be deemed to constitute a waiver of
Section 8.9 of the Credit Agreement with

 

--------------------------------------------------------------------------------

 

respect to any matter or any other rights or remedies the Administrative Agent
or any Lender may have under the Credit Agreement or any other Credit Documents
or under applicable law.

The Administrative Agent, at the Borrowers' expense, will promptly deliver to
Borrowers or to such other party as the Borrowers may direct, additional
documents in form and substance acceptable to the Administrative Agent to
effectuate the release of the Administrative Agent's liens on the Released
Vessels in accordance with the terms and conditions of this Agreement, the
Credit Agreement and the other Credit Documents, and the Required Lenders hereby
consent to such delivery.

2. Amendments to Credit Agreement.

(a) The definition of Consolidated EBITDA in Section 1.01 of the Credit
Agreement is hereby amended in its entirety as follows:

"Consolidated EBITDA" means, for any period, with respect to the Company and its
Subsidiaries, the sum of (without duplication) (a) Consolidated Net Income; (b)
all Consolidated Interest Expense of the Company and its Subsidiaries; (c)
income taxes of the Company and its Subsidiaries; and (d) depreciation and
amortization of the Company and its Subsidiaries determined on a consolidated
basis in accordance with GAAP for such period; provided that if any Subsidiary
is not wholly-owned by the Company, Consolidated EBITDA shall be reduced (to the
extent not otherwise reduced in accordance with GAAP) by an amount equal to (i)
the amount of Consolidated Net Income attributable to such Subsidiary multiplied
by (ii) the percentage ownership interest in the income of such Subsidiary not
owned by the Company on the last day of such period; provided, further, that,
beginning with the period of four Fiscal Quarters ending September 30, 2014, all
non-cash gains and/or losses from dispositions of any assets allowed under the
Credit Agreement or consented to by the Required Lenders shall be excluded in
the calculation of Consolidated EBITDA.

(b) Section 8.8(a)(i) of the Credit Agreement is amended and restated in its
entirety as follows:

(i)Maximum Consolidated Leverage Ratio. Maintain a Consolidated Leverage Ratio
not greater than (i) 4.50:1.00, through the Fiscal Quarter ending June 30, 2014,
(ii) 5.00:1.00 beginning with the Fiscal Quarter ending September 30, 2014
through the Fiscal Quarter ending December 31, 2015, (iii) 4.75:1.00 for the
Fiscal Quarter ending March 31, 2016, (iv) 4.50:1.00 beginning with the Fiscal
Quarter ending June 30, 2016 through the Fiscal Quarter ending September 30,
2016, and (v) 4.25:1.00 thereafter, measured at the end of each Fiscal Quarter
based on the four most recent Fiscal Quarters for which financial information is
available.

(c) Section 8.8(a)(v) of the Credit Agreement is amended and restated in its
entirety as follows:

(v)Minimum Consolidated Fixed Charge Coverage Ratio. Maintain a Consolidated
Fixed Charge Coverage Ratio of at least (i) 1.15:1.00, through the





--------------------------------------------------------------------------------

 



Fiscal Quarter ending June 30, 2014, (ii) 1.10:1.00, beginning with .the Fiscal
Quarter ending September 30, 2014 through the Fiscal Quarter ending December 31,
2014, (iii) 1.15:1.00, beginning with the Fiscal Quarter ending March 31, 2015
through December 31, 2015, (iv) 1.20, beginning with the Fiscal Quarter ending
March 31, 2016 through June 30, 2016 and (v) 1.25:1.00, thereafter, measured at
the end of each Fiscal Quarter based on the four most recent Fiscal Quarters for
which financial information is available.

3. Conditions Precedent. This Agreement shall be effective upon satisfaction of
the following conditions precedent:

(a) the Administrative Agent shall have received counterparts of this Agreement
duly executed by the Borrowers, the Required Lenders and the Administrative
Agent;

(b) the Company shall have paid to the Administrative Agent, for the account of
each Lender executing this Agreement, an amendment fee in an amount equal to
0.10% multiplied by the sum of the Revolving Commitment and outstanding
principal amount of the Term Loan A of each such Lender on the date hereof; and

(c) the Administrative Agent shall have received payment of all fees, charges
and disbursements of counsel to the Administrative Agent incurred in connection
with the preparation, negotiation and documentation of this Agreement.

4. Representations of the Borrowers. Each of the Borrowers represents and
warrants to the Administrative Agent and the Lenders as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and any other documents delivered by it in
connection herewith.

(b) This Agreement has been duly executed and delivered by it and constitutes
it's legal, valid and binding obligation, enforceable in accordance with its
terms, except as such enforceability may be subject to (1) bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors' rights generally and (ii) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by it of this
Agreement.

(d) The execution and delivery of this Agreement or any other document delivered
by it in connection herewith does not (i) violate, contravene or conflict with
any provision of its organization &ailments or (ii) materially violate,
contravene or conflict with any laws applicable to it.

(e) After giving effect to this Agreement, (i) the representations and
warranties of the Borrowers set forth in the Credit Agreement and in each other
Credit Document are true, accurate and complete in all material respects on and
as of the date hereof to the same extent as though made on and as of such date
except to the extent such representations and warranties

 

--------------------------------------------------------------------------------

 

specifically relate to an earlier date and (ii) no event has occurred and is
continuing which constitutes a Default or Event of Default.

5. Miscellaneous.

(a) The Credit Agreement, as modified hereby, and the obligations of the
Borrowers thereunder and under the other Credit Documents, are hereby ratified
and confirmed and shall remain in full force and effect according to their
terms. This Agreement shall constitute a Credit Document.

(b) Each Borrower (a) acknowledges and consents to all of the terms and
conditions of this Agreement, (b) affirms all of its obligations under the
Credit Documents as modified hereby and (c) agrees that this Agreement and all
documents executed in connection herewith do not operate to reduce or discharge
its obligations under the Credit Agreement or the other Credit Documents except
as expressly set forth herein.

(c) This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Agreement by telecopy shall be effective as an original and shall
constitute a representation that an executed original shall be delivered.

(d) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[Signature pages follow}

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWERS:

 

INTERNATIONAL SHIPHOLDING CORPORATION

By: /s/ D.B. Drake

Name: D.B. Drake

Title: V/P – Treasurer

 

ENTERPRISE SHIP COMPANY, INC.

By: /s/ D.B. Drake

Name: D.B. Drake

Title: V/P – Treasurer

 

SULPHUR CARRIERS, INC.

By: /s/ D.B. Drake

Name: D.B. Drake

Title: V/P – Treasurer

 

CG RAILWAY, INC

By: /s/ D.B. Drake

Name: D.B. Drake

Title: V/P – Treasurer

 

CENTRAL GULF LINES, INC.

By: /s/ D.B. Drake

Name: D.B. Drake

Title: V/P – Treasurer

 

WATERMAN STEAMSHIP CORPORATION

By: /s/ D.B. Drake

Name: D.B. Drake

Title: V/P – Treasurer

 

COASTAL CARRIERS, INC.

By: /s/ D.B. Drake

Name: D.B. Drake

Title: V/P – Treasurer

 

N.W. JOHNSEN & CO., INC.

By: /s/ D.B. Drake

Name: D.B. Drake

Title: V/P – Treasurer

 





--------------------------------------------------------------------------------

 



LMS SHIPMANAGEMENT, INC.

By: /s/ D.B. Drake

Name: D.B. Drake

Title: V/P – Treasurer

 

U.S. UNITED OCEAN SERVICES, LLC

By: /s/ D.B. Drake

Name: D.B. Drake

Title: V/P – Treasurer

 

MARY ANN HUDSON, LLC

By: /s/ D.B. Drake

Name: D.B. Drake

Title: V/P – Treasurer

 

SHEILA MCDEVITT, LLC

By: /s/ D.B. Drake

Name: D.B. Drake

Title: V/P – Treasurer

 

TOWER, LLC

By: /s/ D.B. Drake

Name: D.B. Drake

Title: V/P – Treasurer

 

FRASCATI SHOPS, INC.

By: /s/ D.B. Drake

Name: D.B. Drake

Title: V/P – Treasurer

 

LENDERS:

 

WHITNEY BANK,

as Lender

By: /s/ Philip E. Gordillo

Name: Philip E. Gordillo

Title: Senior Vice President

 

CAPITAL ONE BANK, N.A.,

as Lender

By: /s/ Al Krupog

Name: Al Krupog

Title: SVP





--------------------------------------------------------------------------------

 



ADMINISTRATIVE AGENT

AND COLLATERAL AGENT

 

REGIONS BANK,

as Administrative Agent and Collateral Agent

By: /s/ Edward Midyett

Name: Edward Midyett

Title: Senior Vice President



--------------------------------------------------------------------------------